Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2017

                                     No. 04-16-00766-CV

                IN THE INTEREST OF J.I.M. AND A.A.M., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01450
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       In this accelerated appeal of the November 8, 2016 order terminating Appellant’s
parental rights, Appellant’s brief was due to be filed with this court on December 22, 2016. See
TEX. R. APP. P. 38.6(a). On December 30, 2016, Appellant filed a motion for a thirty-day
extension of time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
January 23, 2017. See id. Further motions for extension of time to file Appellant’s brief are
discouraged. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court